892 F.2d 1044
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Odis R. SHELTON, Plaintiff-Appellant,Mary Sue Shelton, Plaintiff,v.UNITED STATES of America;  Farmers Home Administration,Defendants-Appellees.
No. 89-5423.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1989.

Before KEITH, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Plaintiff filed a civil action against the named defendants in an effort to set aside a foreclosure and sale of a farm they previously owned.   Defendants moved to dismiss the complaint or for summary judgment.   The district court entered summary judgment for defendants, plaintiffs not having responded to the motion, and this appeal followed.   The parties have briefed the issues, plaintiffs proceeding without counsel.


3
Upon consideration, we find ample support in the record for the district court's decision.   Defendants raised several facially meritorious defenses to the complaint and supported them with competent evidentiary material.   It was thus incumbent upon plaintiffs to present like material demonstrating that there was a genuine issue of material fact or that defendants were not entitled to judgment as a matter of law.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).   Plaintiffs did not controvert the statute of limitations defense, or the myriad other defenses.   This appeal is without merit.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.